NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted November 12, 2014* 
                               Decided November 12, 2014 
                                              
                                          Before 
 
                         DIANE P. WOOD, Chief Judge 
                             
                         JOEL M. FLAUM, Circuit Judge 
                             
                         JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐1545 
 
BRIAN SHIFRIN and                                Appeal from the United States District 
MELANIE SHIFRIN,                                 Court for the Southern District of 
      Plaintiffs‐Appellants,                     Indiana, Indianapolis Division. 
                                                  
      v.                                         No. 1:12‐CV‐01011‐JMS‐DKL 
                                                  
LIBERTY MUTUAL INSURANCE,                        Jane Magnus‐Stinson, 
      Defendant‐Appellee.                        Judge. 
                                                  
                                       O R D E R 
                                              
       Brian and Melanie Shifrin appeal the district court’s grant of summary judgment 
for Liberty Mutual Insurance in their diversity action asserting breach of contract and 
negligence with regard to their homeowners‐insurance coverage. We affirm. 
        


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2). 
No. 14‐1545                                                                          Page 2 
 
       After a tornado damaged their barn and the roof of their house, the Shifrins filed 
an insurance claim. An adjuster from Liberty promptly inspected the damage, and a 
contractor hired by the insurer installed tarps over the house’s damaged roof. The 
adjuster determined that the cost to repair the damage to the barn likely exceeded the 
building’s coverage, so Liberty paid them $14,226 (the policy limit) for the barn’s 
damage. The adjuster also advised the Shifrins that they needed to replace their house’s 
roof immediately to protect the house from further damage. 
        
       About six weeks later, the adjuster re‐inspected the property (at the Shifrins’ 
request) and saw new water damage. He again told the Shifrins that their policy 
required them to repair the roof to protect the house from further damage. He estimated 
the cost to repair the damage to the house at $22,713, though he acknowledged that there 
were “some open items” including “the remediation of the premises once the roof is 
replaced.” Liberty issued the Shifrins a check in the estimate’s amount. 
        
       The Shifrins disputed the amount of that payment because it did not include 
damage to their house’s foundation. In response to the Shifrins’ contention, Liberty had 
the property inspected by an engineer, who determined that the tornado had caused 
some cracks in the foundation—damage that was covered by the policy. Liberty agreed 
to pay to repair those cracks once the Shifrins selected a contractor to do the work, but 
the Shifrins disputed the engineer’s determination that only some of the cracks were 
caused by the tornado. Liberty suggested that they hire their own engineer to evaluate 
the damage and advised them that under the terms of their policy, they were entitled to 
an appraisal if they disputed the report of Liberty’s engineer. Over the following 
months, the Shifrins and Liberty continued to disagree about the extent of the house’s 
tornado‐related damage and the necessary repair costs, and the Shifrins learned that 
Liberty would not renew its policy after its expiration. 
        
       Eventually Liberty’s adjuster met with a contractor whom the Shifrins had 
selected, and both men agreed on the cost of the work to repair the damage to the roof 
and inside the house. The adjuster revised his estimate to $36,950.94, and Liberty issued 
the Shifrins a supplemental payment of $14,237.25 (the difference between the earlier 
estimate and the revision); Liberty reminded the Shifrins that “we will afford coverage 
for water remediation when the work has been performed” but that the work “can only 
take place once the roof has been replaced.” The parties continued to wrangle over the 
amount of loss. After the Shifrins insisted that there was additional damage to the roof, 
siding of the house, and the chimney, Liberty arranged for another engineering 
inspection. The Shifrins objected to the new report, and Liberty decided to initiate an 
No. 14‐1545                                                                            Page 3 
 
appraisal process, as provided in the Shifrins’ policy; the Shifrins refused to participate. 
The roof still had not been repaired. 
         
        The Shifrins brought this suit in state court, and Liberty removed it to federal 
court under diversity jurisdiction. See 28 U.S.C. § 1332(a). The Shifrins asserted that 
Liberty breached the insurance contract by withholding payments and “failing to act 
timely and favorably” on their claim. They added that Liberty breached its duty of good 
faith and fair dealing by invoking the appraisal provision; destroying reports relating to 
the damage; and cancelling their policy in order to “punish” them. In addition they 
claimed that Liberty was grossly negligent by waiting nine months to investigate their 
insurance claim, and they asserted claims for fraud and intentional and negligent 
infliction of emotional distress. 
 
        The district court granted Liberty’s motion for summary judgment. The court 
agreed with the insurer that the Shifrins had breached the policy by failing to have the 
roof repaired. The court also concluded that Liberty properly invoked—and did not 
waive—its right to an appraisal, and that the Shifrins’ refusal to participate in the 
appraisal process was another instance in which they did not comply with their policy. 
 
        The Shifrins moved to reconsider based primarily on newly discovered 
evidence—a document from the county assessor that they say estimates the fair market 
value of their house in 2011 as $63,000—thus, in their view, the house’s value was so low 
that replacing the roof was not reasonable. They also asked the court for permission “to 
submit additional details of the ‘reasonable and necessary repairs’” they performed. The 
court denied the motions, stating that the evidence was not newly discovered because 
the Shifrins already had obtained the assessor’s estimate before it had ruled on summary 
judgment, and they had not presented any reason why the court should consider 
additional evidence that they did not submit in opposition to summary judgment. 
         
        The Shifrins appeal, essentially challenging the district court’s conclusion that 
they breached their insurance contract by refusing to repair the roof. They assert that 
they were not obligated under the policy to repair the roof because Liberty had agreed to 
repair it and the repairs would have been too expensive relative to the house’s value. 
 
        We agree with the district court that the Shifrins breached their policy by not 
repairing their roof after the tornado. Under the policy, any loss required them to 
“protect the property from further damage” and, if repairs were required, to “make 
reasonable and necessary repairs to protect the property.” For damage that exceeded 
No. 14‐1545                                                                             Page 4 
 
$2500, reimbursement was conditioned upon repair: “We will pay no more than the 
actual cash value of the damage until actual repair or replacement is complete.” The 
Shifrins don’t dispute that the roof remained unrepaired, despite repeated reminders of 
their policy’s requirement, and as a result the house incurred additional water damage. 
A contract provision requiring the insured to complete certain duties after a loss is not 
optional, and non‐compliance is a breach of the contract. See Foster v. State Farm Fire & 
Cas. Co., 674 F.3d 663, 667 (7th Cir. 2012) (applying Indiana law); Morris v. Economy Fire & 
Cas. Co., 848 N.E.2d 663, 666–67 (Ind. 2006). 
 
        The Shifrins also challenge the district court’s denial of their motion for summary 
judgment and maintain that Liberty breached the contract and acted in bad faith by not 
repairing the roof or the interior water damage. But as the district court stated, the 
Shifrins didn’t identify any part of the contract requiring Liberty to repair the roof; 
Liberty paid them $36,950.94 (the estimate of the cash value of the damage) before any 
repair or replacement was performed and agreed to pay for moisture remediation after 
the roof was repaired. 
 
        The Shifrins last challenge the district court’s denial of their motion to reconsider, 
arguing that the court should have considered the additional evidence of roof repairs 
and that, as pro se litigants, they should be afforded leniency in submitting evidence in 
response to summary judgment. But the court did not abuse its discretion by denying 
the motion; Liberty complied with the local rules and sent the Shifrins a notice 
explaining how to respond to Liberty’s motion for summary judgment, see S.D. IND. 
L.R. 56‐1, and pro se litigants must follow the court’s procedural rules, see Cady v. 
Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006). 
 
        Both parties seek sanctions in this court under FED. R. APP. P. 38. The Shifrins 
argue that Liberty should be sanctioned for litigating the suit in bad faith, but little of the 
Shifrins’ motion concerns Liberty’s conduct on appeal. Liberty for its part, argues that 
the Shifrins’ appeal is frivolous, but we cannot say that they filed this appeal in bad faith. 
See Salata v. Weyerhaeuser Co., 757 F.3d 695, 701 (7th Cir. 2014). 
 
        Accordingly, we DENY the parties’ motions for sanctions and AFFIRM the 
district court’s judgment.